Citation Nr: 9925501	
Decision Date: 09/07/99    Archive Date: 09/13/99

DOCKET NO.  99-11 587	)	DATE
	)
	)               

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, claimed as anxiety.

2.  Entitlement to service connection for residuals of a left 
knee injury.


ATTORNEY FOR THE BOARD

K. Conner, Associate Counsel


INTRODUCTION

The veteran had active military service from April 1958 to 
April 1960, and was a member of the U.S. Army Reserve from 
December 1972 to December 1973.  This matter comes to the 
Board of Veterans' Appeals (Board) from a January 1999 rating 
decision of the VA Honolulu Regional Office (RO) which denied 
service connection for anxiety and residuals of a left knee 
injury.  The veteran recently revoked her appointment in 
favor of the Hawaii Office of Veterans Services as 
representative, and her motion to advance her case on the 
docket, pursuant to 38 U.S.C.A. § 7107, was granted by the 
Board in August 1999.  


FINDING OF FACT

A chronic left knee disability was not clinically evident in 
service, nor was arthritis of the left knee noted within one 
year of separation from active service, and competent medical 
evidence has not been submitted linking any current left knee 
disability to the veteran's active military service, any 
incident therein, or any reported continuous symptomatology.


CONCLUSION OF LAW

The claim of entitlement to service connection for residuals 
of a left knee injury is not well grounded. 3 8 U.S.C.A. 
5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

A review of the record shows that in March 1998, the veteran 
filed a claim of service connection for an anxiety disorder, 
stating that such disability had been incurred during her 
period of active service from April 1958 to April 1960.  Her 
application contained no reference to a left knee disability.

On receipt of her claim, the RO contacted the National 
Personnel Records Center (NPRC) and requested copies of 
service medical records corresponding to the veteran's period 
of active service.  The NPRC forwarded a copy of the 
veteran's May 1972 military reserve enlistment medical 
examination report which is negative for complaints or 
abnormality pertaining to the left knee.  The NPRC further 
indicated that no additional service medical records 
pertaining to the veteran were on file.  

Thereafter, by May 1998 letter, the RO notified the veteran 
that service medical records corresponding to her period of 
active service were unavailable at NPRC.  As such, the RO 
asked her to submit copies of all service medical records in 
her possession, as well as alternate documents which could 
support her claim.

In October 1998, the veteran responded by submitting selected 
excerpts of her service medical records (dated from May 1958 
to March 1960), as well as a one-page excerpt apparently from 
a Social Security Administrative (SSA) decision, in which the 
veteran alleged that she was disabled due to left knee pain.  

In her October 1998 letter, she also claimed that she was 
entitled to service connection for a left knee disability as 
she first injured her left knee in October 1958.  She stated 
that she had been treated in service for left knee pain, but 
did not seek further treatment therein as she was advised by 
military physicians "that they could do nothing for my knee 
pain."  She also claimed that since her separation from 
service, she had been seen by "several" doctors for left 
knee pain, although, unfortunately, she had been unable to 
obtain those records.  She conceded that she reinjured her 
knee in April 1992, although she opined that it was a 
continuation of the original injury.

The service medical records submitted by the veteran show 
that in October 1958, she complained of pain in both lower 
extremities of three weeks duration.  No abnormality was 
found on examination.  The remaining service medical records 
submitted by the veteran are negative for pertinent 
complaints or abnormalities.

Also submitted by the veteran were VA outpatient treatment 
records for the period of November 1992 to November 1993.  
These records show that in November 1992, she sought 
treatment for left knee pain which she reported had begun 
after a fall in April 1992.  No mention of an in-service 
injury was made.  Physical examination of the left knee 
showed full range of motion, full strength, and no 
tenderness, edema, or warmth.  X-ray examination was normal 
with no evidence of fracture or degenerative joint disease.  
The assessment was left knee pain, probably secondary to knee 
sprain due to direct trauma (fall).  A second November 1992 
treatment record notes diagnoses of post-traumatic left knee 
joint pain and anxiety/insomnia, although no specific 
complaint or physical finding was noted; Valium and Motrin 
were prescribed.  The following month, she again sought 
treatment for left knee pain, stating that she had fallen on 
it in April 1992; physical examination showed no effusion or 
tenderness.  The assessment was internal derangement of the 
left knee.  In April 1993, she again sought treatment, 
stating that she had continued to experience severe pain in 
her left knee since falling in April 1992.  Physical 
examination showed crepitus, although X-ray examination was 
unremarkable.  The diagnosis was left knee pain.  In November 
1993, she complained of multiple joint pain and claimed that 
her knees had given way causing three falls.  Physical 
examination of both knees was normal with slight crepitus in 
the left knee.  The assessment was multiple joint pains.  

By October 1998 letter, the RO contacted the veteran and 
advised her to submit additional records in support of her 
claim; specifically, she was advised to submit evidence of 
treatment of her left knee condition from 1960 to the 
present.  In addition, the RO requested that she submit a 
complete copy of her service medical records and offered to 
photocopy them on her behalf.

In November 1998, the veteran responded that "all pertinent 
information from active duty records was included in claim."  
She also alleged that she had been treated in 1964 on an 
outpatient basis at Henry Fort Hospital in Detroit; she 
claimed that she had been prescribed Valium and Darvon at 
that facility.  She stated that she had contacted the Henry 
Ford Hospital, but was advised that they did not keep 
outpatient records for more than two years.  

Thereafter, the veteran submitted additional service medical 
and personal records in her possession, as well as another 
page from an SSA decision.  This SSA excerpt appears to find 
the veteran disabled within the meaning of the Social 
Security Act as of April 1992 due to chondromalacia patella 
of the left knee, although the veteran did not submit a 
complete copy of the decision.  The additional service 
medical and personnel records are negative for pertinent 
complaint or showing of abnormality.

By letter in January 1999, the veteran's daughter stated that 
she had seen her mother fall on the sidewalk many times and 
indicated that she had complained of knee pain.

II.  Law and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131.  Additionally, where a veteran served 
continuously for a period of 90 days or more and arthritis 
becomes manifest to a degree of 10 percent or more within one 
year from date of termination of such service, such disease 
shall be presumed to have been incurred in service, even 
though there is no evidence of such disease during the period 
of service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. 1101, 1112, 1113, 
1137; 38 C.F.R. 3.307, 3.309 (1998).

Service connection may also be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. 3.303(d) (1998).

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. 3.307 so as to 
permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. 3.303(b) 
(1998).  This rule does not mean that any manifestation in 
service will permit service connection.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  Continuity of symptomatology 
is required where the condition noted during service is not, 
in fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. 3.303(b).  As the veteran is not shown 
to have served in combat, the provisions of 38 U.S.C.A. 
1154(b) are not for application in this case.

In general, in any claim for benefits, the initial question 
before the Board is whether the veteran has met his burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that his claim is well-grounded.  38 
U.S.C.A. 5107(a).  The U.S. Court of Appeals for the Federal 
Circuit (Federal Circuit) has set forth the parameters of 
what constitutes a well-grounded claim, i.e., a plausible 
claim, one which is meritorious on its own or capable of 
substantiation.  Such a claim need not be conclusive but only 
possible to satisfy the initial burden of section 5107(a).  
See Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).

More specifically, the Federal Circuit has held that in order 
for a claim to be well grounded, there must be (1) a medical 
diagnosis of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in- service disease or injury and the 
current disability.  Id. at 1468 (citations omitted).

Although the claim need not be conclusive, it must be 
accompanied by evidence.  The VA benefits system requires 
more than just an allegation; a claimant must submit 
supporting evidence.  Furthermore, the evidence must 
"justify a belief by a fair and impartial individual" that 
the claim is plausible. 38 U.S.C.A. 5107(a); Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  Lay assertions of medical 
causation or diagnosis cannot constitute competent evidence 
to render a claim well grounded under 38 U.S.C.A. 5107(a) 
(West 1991).

In this case, the veteran contends that her current left knee 
disability had its onset in active service in October 1958.  
While service medical records do, in fact, document such a 
complaint, no abnormality was found on examination, no 
diagnosis was rendered, and the remaining service medical 
records submitted by the veteran are negative for any left 
knee disability.  Moreover, the veteran's May 1972 military 
reserve enlistment medical examination report shows that the 
lower extremities were normal on clinical evaluation and she 
denied a "trick" or locked knee on that occasion.  

Chronologically, the next medical evidence of record 
pertaining to the left knee is a November 1992 VA outpatient 
treatment record showing a diagnosis of left knee pain.  
While the recent medical evidence of record does contain a 
diagnosis of a left knee disability, none of these records 
contains a link or nexus between any current left knee 
disability and the veteran's period of active service or any 
incident therein, including complaints of lower extremity 
pain.  In fact, the recent medical evidence of record 
suggests that the veteran's current left knee complaints are 
due to an April 1992 fall.  While the veteran has offered her 
own opinion as to the etiology of her current left knee 
disability, the record does not establish that she possesses 
a recognized degree of medical knowledge; thus, her own 
opinion as to causation is not competent.  Espiritu, 2 Vet. 
App. at 494.  Thus, the Board concludes that the claim of 
service connection for a left knee disability is not well 
grounded.

In reaching this determination, the Board has considered the 
provisions of 38 C.F.R. 3.303(b).  The U.S. Court of Appeals 
for Veterans Claims (Court) has held that a claim based on 
chronicity may be well-grounded if (1) the chronic condition 
is observed during service, (2) continuity of symptomatology 
is demonstrated thereafter, and (3) competent evidence 
relates the present condition to that symptomatology.  See 
Savage v. Gober, 10 Vet. App. 488 (1997).  In this case, 
however, there is no evidence in the service medical records 
(or otherwise) that the veteran had a chronic left knee 
disability in service.  Likewise, to the extent that she 
reported continuity of left knee symptomatology since 
service, medical expertise is required relating a current 
left knee disability to her reported symptoms.  Because the 
record is devoid of any such evidence, the veteran has not 
submitted evidence sufficient to well ground her claim.  In 
view of the lack of competent medical evidence showing a link 
between the current left knee disability and active service 
or any reported continuous symptomatology, the veteran's 
claim of service connection for a left knee disability is not 
well grounded. 38 U.S.C.A. 5107(a).

Since a well-grounded claim has not been submitted, VA is not 
obligated by statute to assist the-veteran in the development 
of facts pertinent to the claim.  38 U.S.C.A. 5107(a).  
Nonetheless, VA has an obligation to notify a veteran under 
section 5103 (a) when the circumstances of the case put the 
Department on notice that relevant evidence may exist, or 
could be obtained, that, if true, would make the claim 
'plausible' and that such. evidence had not been submitted 
with the application."  McKnight v. Gober, 131 F.3d 1483, 
1485 (Fed. Cir. 1997) (per curiam).  In the instant case, 
however, the veteran has not specifically identified any 
outstanding obtainable evidence which would support a well-
grounded claim and the RO has repeatedly advised her of the 
evidence necessary to complete her claim.  Thus, the VA has 
satisfied its duty to inform the veteran under 38 U.S.C.A. 
5103(a).  See Slater v. Brown, 9 Vet. App. 240, 244 (1996).


ORDER

Service connection for residuals of a left knee injury is 
denied.


REMAND

The veteran also claims entitlement to service connection for 
an anxiety disorder.  In her March 1998 claim, she alleged 
that she had attended weekly therapy sessions during her 
period of active duty with "Dr. Kahn;" she claims that this 
treatment occurred over the course of 6 to 8 months at the 
West Point Army Medical Center (AMC) and that she was 
prescribed Equanil and Seconal to relieve her tension and 
anxiety.  

A review of the record shows that on receipt of her claim, 
the RO contacted the National Personnel Records Center (NPRC) 
and requested copies of all of the veteran's service medical 
records corresponding to her period of active service.  The 
NPRC forwarded a copy of the veteran's May 1972 military 
reserve enlistment medical examination report which shows 
that, while she denied depression, excessive worry, or 
nervous trouble of any sort, she reported taking Valium 
occasionally for tension.  The psychiatric evaluation was 
normal.  The NPRC further indicated that no additional 
service medical records pertaining to the veteran were on 
file.  

Thereafter, by May 1998 letter, the RO notified the veteran 
that service medical records corresponding to her period of 
active service were unavailable at NPRC.  As such, the RO 
asked her to submit copies of all service medical records in 
her possession, as well as any alternate documents which 
could support her claim.

In October 1998, the veteran responded by submitting selected 
excerpts of her service medical records (dated from May 1958 
to March 1960).  These records show that in November 1958, 
she was given Phenobarbital after she stated that she was 
unable to sleep.  The remaining service medical records 
submitted by the veteran are completely negative for 
pertinent complaints or abnormalities.  There is no 
indication of any psychiatric treatment by Dr. Kahn in the 
service medical records submitted by the veteran.

In a February 1999 letter, the veteran continued to assert 
that she received weekly psychiatric treatment in service 
from Dr. Kahn.  She stated that she had contacted the West 
Point AMC and was advised that any such records had been 
forwarded to NPRC.  The veteran indicated that she then 
contacted NPRC and requested her military psychiatric 
records, but was advised that VA was "the only one who can 
request this information."  She stated that the NPRC did 
forward a copy of her service medical records.

In a recent decision, the Federal Circuit held that "a 
single request for pertinent [service medical records] 
specifically requested by the claimant and not obtained by 
the RO does not fulfill the duty to assist."  Hayre v. West, 
No. 98-7046 (Fed. Cir. Aug. 16, 1999), slip op. at 9.  In 
formulating this rule, the Federal Circuit noted that VA has 
substantively defined its obligation to obtain service 
medical records in its VA Adjudication Procedural Manual M21-
1.  Id. at 11.  In that regard, the Federal Circuit indicated 
that the M21-1 requires that when missing records are 
required for adjudication of a case, a supplemental request 
should be prepared.  Although based on the evidence currently 
of record this claim is not well grounded, in Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992), the Court held that a 
remand for records that are in possession of the government 
is warranted when those records could be determinative of a 
claim, regardless of whether or not it is well grounded.

In view of the foregoing, the matter is remanded for the 
following action:

The RO should contact NPRC and request 
copies of all service medical records 
pertaining to the veteran, to include any 
records of psychiatric treatment.  If a 
negative reply is received, the RO should 
take appropriate action as outlined in VA 
ADJUDICATION PROCEDURE MANUAL M21-1.  All 
efforts to obtain such records should be 
documented in the claims folder.

Then, the RO should again review the case.  If the benefit 
sought on appeal is not granted, the veteran should be 
provided a supplemental statement of the case and afforded an 
opportunity to respond. The case should then be returned to 
the Board for further appellate consideration.



		
	J.F. GOUGH
	Member, Board of Veterans' Appeals


 

